PROSPECTUS SUPPLEMENT (to Prospectus dated June 20, 2013) 2,850,000 Shares Fiduciary/Claymore MLP Opportunity Fund Common Shares $25.21per Share Investment Objective and Philosophy. Fiduciary/Claymore MLP Opportunity Fund (the “Fund”) is a non-diversified, closed-end management investment company. The Fund’s investment objective is to provide a high level of after-tax total return with an emphasis on current distributions paid to shareholders. The “total return” sought by the Fund includes appreciation in the net asset value of the Fund’s Common Shares and all distributions made by the Fund to its Common Shareholders, regardless of the tax characterization of such distributions, including distributions characterized as return of capital. The Fund has been structured to seek to provide an efficient vehicle through which Common Shareholders may invest in a portfolio of publicly traded securities of master limited partnerships (“MLPs”) and MLP Affiliates (as defined in the accompanying Prospectus) (collectively with MLPs, “MLP entities”). MLPs combine the tax benefits of limited partnerships with the liquidity of publicly traded securities. The Fund is treated as a regular corporation, or “C” corporation, for U.S. federal income tax purposes. Accordingly, the Fund generally is subject to U.S. federal income tax on its taxable income at the graduated rates applicable to corporations (currently at a maximum rate of 35%). The Fund anticipates that a significant portion of the distributions received by the Fund from the MLPs in which it invests will consist of return of capital. If this expectation is not realized, the Fund will have a larger corporate income tax expense sooner than expected, which will result in less cash available to distribute to Common Shareholders in such taxable years. Moreover, although MLP distributions that are treated as returns of capital are generally not taxable to the Fund to that extent, such returns of capital reduce the Fund’s tax basis in its investments, resulting in potential increased gains (or decreased losses) upon dispositions of such investments. While the Fund will generally seek to maximize the portion of the Fund’s distributions to Common Shareholders that will consist of return of capital, no assurance can be given in this regard. The Fund’s currently outstanding Common Shares are, and the Common Shares offered by this Prospectus Supplement and the accompanying Prospectus will be, subject to notice of issuance, listed on the New York Stock Exchange (“NYSE”) under the symbol “FMO.” As of September 9, 2013, the last reported sale price for the Fund’s Common Shares on the NYSE was $26.26 per share. The net asset value (“NAV”) per share of the Fund’s Common Shares as of the close of business on September 9, 2013, was $23.32. (continued on following page) Shares of closed-end funds frequently trade at a discount to their net asset value, which may increase the risk of loss. This risk may be greater for investors expecting to sell their Common Shares in a relatively short period of time after completion of this offering. Investors will be acquiring shares at a premium to net asset value, therefore investors in this offering are likely to experience an immediate dilution of their investment. Investing in the Fund’s Common Shares involves certain risks. See “Risks” beginning on page S-12 of this Prospectus Supplement and page55 of the accompanying Prospectus. You should consider carefully these risks together with all of the other information contained in this Prospectus Supplement and the accompanying Prospectus before making a decision to purchase Common Shares. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus Supplement or the accompanying Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Share Total(1) Public offering price Sales load $ 1.008 $ 2,873,940 Proceeds, before expenses, to the Fund(2) (notes on following page) The underwriters expect to deliver the common shares to purchasers on or about September 13, 2013. Joint Book-Running Managers Morgan Stanley Citigroup UBS Investment Bank RBC Capital Markets Co-Managers Baird Maxim Group LLC This Prospectus Supplement is datedSeptember 10, 2013. (notes from previous page) The Fund has granted the underwriters an option to purchase up to an additional 427,500 Common Shares at the public offering price, less the sales load, within 45 days of the date of this prospectus solely to cover overallotments, if any. If such option is exercised in full, the public offering price, sales load,and proceeds, before expenses, to the Fund will be $82,625,775, $3,305,031,and $79,320,744, respectively, and estimated offering expenses wil be $375,000. Also, the Fund has agreed to reimburse the underwriters for certain expenses in connection with this offering. See “Underwriting” in this Prospectus Supplement. Offering expenses payable by the Fund will be deducted from the proceeds, before expenses, to the Fund. Total offering expenses (other than sales load) are estimated to be $375,000, which will be paid by the Fund. The Fund’s investment adviser has agreed to pay offering expenses of the Fund (other than sales load) that exceed 0.60% of the aggregate public offering price of the Common Shares sold in this offering, including pursuant to the overallotment option. (continued from previous page) Investment Parameters. Under normal market conditions, the Fund invests at least 80% of its Managed Assets (as defined in this Prospectus) in MLP entities and invests at least 65% of its Managed Assets in equity securities of MLP entities. A substantial portion of the MLP entities in which the Fund invests are engaged primarily in the energy, natural resources and real estate sectors of the economy. The Fund may invest up to 40% of its Managed Assets in unregistered or otherwise restricted securities, including up to 20% of its Managed Assets in securities issued by non-public companies. The Fund may invest a total of up to 25% of its Managed Assets in debt securities of MLP entities and non-MLP entity issuers, including securities rated below investment grade. The Fund may also invest in common stock of large capitalization companies, including companies engaged primarily in such sectors. To seek to generate current income, the Fund may employ an option strategy of writing (selling) covered call options on common stocks held in the Fund’s portfolio. This Prospectus Supplement, together with the accompanying Prospectus, dated June 20, 2013, sets forth concisely the information that you should know before investing in the Fund’s Common Shares. You should read this Prospectus Supplement and the accompanying Prospectus, which contain important information about the Fund, before deciding whether to invest, and you should retain them for future reference. A Statement of Additional Information, dated June 20, 2013 (the “SAI”), as supplemented from time to time, containing additional information about the Fund, has been filed with the Securities and Exchange Commission (“SEC”) and is incorporated by reference in its entirety into the accompanying Prospectus. This Prospectus Supplement, the accompanying Prospectus and the SAI are part of a “shelf” registration statement filed with the SEC. This Prospectus Supplement describes the specific details regarding this offering, including the method of distribution. If information in this Prospectus Supplement is inconsistent with the accompanying Prospectus or the SAI, you should rely on this Prospectus Supplement. You may request a free copy of the SAI, the table of contents of which is on page 90 of the accompanying Prospectus, or request other information about the Fund (including the Fund’s annual and semi-annual reports) or make shareholder inquiries by calling (888) 991-0091 or by writing the Fund, or you may obtain a copy (and other information regarding the Fund) from the SEC’s web site (http://www.sec.gov). Free copies of the Fund’s reports and the SAI also are available from the Fund’s website at www.guggenheimfunds.com/fmo. The Fund’s Common Shares do not represent a deposit or obligation of, and are not guaranteed or endorsed by, any bank or other insured depository institution and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. Capitalized terms used herein that are not otherwise defined shall have the meanings assigned to them in the accompanying Prospectus. ii TABLE OF CONTENTS Page Prospectus Supplement Prospectus Supplement Summary S-1 Summary of Fund Expenses S-4 Financial Highlights S-6 Deferred Income Tax Expense S-8 Capitalization S-9 Use of Proceeds S-10 Recent Developments S-10 Risks S-12 Underwriting S-13 Legal Matters S-16 Additional Information S-16 Unaudited Financial Statements S-17 Prospectus Prospectus Summary 1 Summary of Fund Expenses 36 Financial Highlights 38 Senior Securities 41 The Fund 42 Use of Proceeds 42 Market and Net Asset Value Information 42 Investment Objective and Policies 43 Use of Financial Leverage 51 Risks 55 Management of the Fund 71 Net Asset Value 73 Distributions 75 Automatic Dividend Reinvestment Plan 75 Description of Capital Structure 76 Anti-Takeover and Other Provisions in the Fund’s Governing Documents 79 Closed-End Fund Structure 80 U.S. Federal Income Tax Considerations 81 Plan of Distribution 85 Custodian, Administrator, Transfer Agent and Dividend Disbursing Agent 87 Legal Matters 87 Independent Registered Public Accounting Firm 87 Additional Information 87 Privacy Principles of the Fund 89 Table of Contents of the Statement of Additional Information 90 FORWARD-LOOKING STATEMENTS This Prospectus Supplement and the accompanying Prospectus contain or incorporate by reference forward-looking statements, within the meaning of the federal securities laws, that involve risks and uncertainties. These statements describe the Fund’s plans, strategies, and goals and our beliefs and assumptions concerning future economic and other conditions and the outlook for the Fund, based on currently available information. In this Prospectus Supplement and the accompanying Prospectus, words such as “anticipates,” “believes,” “expects,” “objectives,” “goals,” “future,” “intends,” “seeks,” “will,” “may,” “could,” “should,” and similar expressions are used in an effort to identify forward-looking statements, although some forward-looking statements may be expressed differently. The Fund is not entitled to the safe harbor for forward-looking statements pursuant to Section 27A of the Securities Act of 1933, as amended. iii PROSPECTUS SUPPLEMENT SUMMARY This is only a summary of information contained elsewhere in this Prospectus Supplement and the accompanying Prospectus. This summary does not contain all of the information that you should consider before investing in the Fund’s Common Shares. You should carefully read the more detailed information contained in this Prospectus Supplement and the accompanying Prospectus, dated June 20, 2013, especially the information set forth under the headings “Investment Objective and Policies” and “Risks.” You may also wish to request a copy of the Fund’s Statement of Additional Information, dated June 20, 2013 (the “SAI”), which contains additional information about the Fund. Capitalized terms used herein that are not otherwise defined shall have the meanings assigned to them in the accompanying Prospectus. The Fund Fiduciary/Claymore MLP Opportunity Fund (the “Fund”) is a non- diversified, closed-end management investment company that commenced investment operations on December 28, 2004. The Fund’s investment objective is to provide a high level of after-tax total return with an emphasis on current distributions paid to shareholders. The Fund’s common shares of beneficial interest, par value $0.01 per share, are called “Common Shares” and the holders of Common Shares are called “Common Shareholders” throughout this Prospectus Supplement and the accompanying Prospectus. Management of the Fund Guggenheim Funds Investment Advisors, LLC (the “Adviser”) serves as the Fund’s investment adviser, pursuant to an investment advisory agreement with the Fund. As compensation for its services, the Fund pays the Adviser a fee, payable monthly, in an annual amount equal to 1.00% of the Fund’s average daily Managed Assets (from which the Adviser pays to the Sub-Adviser a fee, payable monthly, in an annual amount equal to 0.50% of the Fund’s average daily Managed Assets). Advisory Research, Inc. (the “Sub-Adviser”) serves as the Fund’s investment sub-adviser, pursuant to a sub-advisory agreement with the Fund and the Adviser. As compensation for its services, the Adviser pays the Sub-Adviser a fee, payable monthly, in an annual amount equal to 0.50% of the Fund’s average daily Managed Assets. The FAMCO MLP team, a division of the Sub-Adviser, is responsible for the management of the Fund’s portfolio of securities. In March 2012, the FAMCO MLP team and its business was transferred from Fiduciary Asset Management Inc. (the “Predecessor Sub-Adviser”) to the Sub-Adviser. The Sub-Adviser is, and the Predecessor Sub-Adviser was at the time of the transfer, a wholly owned subsidiary of Piper Jaffray Companies. Listing and Symbol The Fund’s currently outstanding Common Shares are, and the Common Shares offered by this Prospectus Supplement and the accompanying Prospectus will be, listed on the New York Stock Exchange (the “NYSE”) under the symbol “FMO.” As of September 9, 2013, the last reported sale price for the Fund’s Common Shares was $26.26. The net asset value (“NAV”) per share of the Fund’s Common Shares at the close of business on September 9, 2013 was $23.32. Distributions The Fund has paid distributions to Common Shareholders quarterly since inception. Payment of future distributions is subject to approval by the Fund’s Board of Trustees (the “Board”), as well as meeting the covenants of any outstanding borrowings and the asset coverage requirements of the Investment Company Act of 1940, as amended (the “1940 Act”). S-1 The Fund anticipates that a significant portion of the distributions received by the Fund from the MLPs in which it invests will consist of return of capital. If this expectation is not realized, the Fund will havea larger corporate income tax expense sooner than expected, which will result in less cash available to distribute to Common Shareholders in such taxable years. Moreover, although MLP distributions that are treated as returns of capital are generally not taxable to the Fund to that extent, such returns of capital reduce the Fund’s tax basis in its investments, resulting in potential increased gains (or decreased losses) upon dispositions of such investments. While the Fund will generally seek to maximize the portion of the Fund’s distributions to Common Shareholders that will consist of tax-deferred return of capital, no assurance can be given in this regard. See “Distributions” in the accompanying Prospectus. The distributions the Fund has paid since the end of its most recently completed fiscal year are as follows: Payment DateDistribution per Common Share February 28, 2013$0.396 May 31, 2013$0.404 August 30, 2013 $0.412 Payment of future distributions is subject to declaration of such dividends by the Board, as well as meeting the covenants of any outstanding borrowings and the asset coverage requirements of the 1940 Act. The Offering Common Shares Offered by the Fund Common Shares Outstanding after the Offering The number of Common Shares offered and outstanding after the offering assumes the underwriters’ over-allotment option is not exercised. If the over-allotment option is exercised in full, the Fund will issue an additional 427,500 Common Shares and will have 32,918,605 Common Shares outstanding after the Offering. The Fund’s Common Shares have recently traded at a premium to net asset value (“NAV”) per share and the price of the Common Shares issued in this offering is expected to be above the Fund’s currentnet asset value per Common Share. Therefore, investors in this offering are likely to experience immediate dilution of their investment. Furthermore, shares of closed-end investment companies, such as the Fund, frequently trade at a price below their NAV. The Fund cannot predict whether its Common Shares will trade at a premium or a discount to NAV. Risks See “Risks” beginning on page S-12 of this Prospectus Supplement and page 55 of the accompanying Prospectus for a discussion of factors you should consider carefully before deciding to invest in the Fund’s Common Shares. S-2 Use of Proceeds The Fund intends to invest the net proceeds of the offering in accordance with its investment objective and policies as stated in the accompanying Prospectus. It is currently anticipated that the Fund will be able to invest substantially all of the net proceeds of the offering in accordance with its investment objective and policies within three months after the completion of the offering. Pending such investment, it is anticipated that the proceeds will be invested in cash, cash equivalents or other securities, including U.S. government securities or high quality, short-term debt securities. The Fund may also use the proceeds for working capital purposes, including the payment of distributions, interest and operating expenses, although the Fund currently has no intent to use the proceeds of this offering primarily for this purpose. U.S. Federal Income Tax Considerations The Fund is treated as a regular corporation, or “C” corporation, for U.S. federal income tax purposes. Accordingly, the Fund generally is subject to U.S. federal income tax on its taxable income at the graduated rates applicable to corporations (currently at a maximum rate of 35%). See “U.S. Federal Income Tax Considerations” in the accompanying Prospectus and “Taxation” in the SAI. S-3 SUMMARY OF FUND EXPENSES The following table contains information about the costs and expenses that Common Shareholders will bear directly or indirectly. The table is based on the capital structure of the Fund as of May 31, 2013 (except as noted below). The purpose of the table and the example below is to help you understand the fees and expenses that you, as a holder of Common Shares, would bear directly or indirectly. Shareholder Transaction Expenses Sales load (as a percentage of offering price) 4.00% Offering expenses borne by the Fund (as a percentage of offering price) 0.52%(1) Dividend Reinvestment Plan fees(2) None Annual Expenses Percentage of Net Assets Attributable to Common Shares(3) Management fees(4)(5) 1.21% Interest payments on borrowed funds(6) 0.40% Other expenses(7) 0.12% Current Income Tax Expense 4.97% Deferred Income Tax Expense(8) 6.27% Total annual expenses 12.97% The Adviser has incurred on behalf of the Fund all costs associated with the Fund’s effective registration statement and the offering of Common Shares thereunder. The Fund has agreed, in connection with this offering, to reimburse the Adviser for offering expenses incurred by the Adviser on the Fund’s behalf in an amount up to the lesser of 0.60% of the total offering price of the Common Shares sold in this offering or the Fund’s actual offering costs, which are estimated to be $375,000. Common Shareholders will pay brokerage charges if they direct the Plan Agent to sell Common Shares held in a dividend reinvestment account. See “Automatic Dividend Reinvestment Plan” in the accompanying Prospectus. Based upon average net assets applicable to Common Shares as ofMay 31, 2013 after giving effect to the anticipated net proceeds of this offering. The Fund pays the Adviser an annual fee, payable monthly, in an amount equal to 1.00% of the Fund’s average daily Managed Assets (net assets plus any assets attributable to Financial Leverage). The fee shown above is based upon outstanding Financial Leverage of 23.95% of the Fund’s Managed Assets. If Financial Leverage of more than 23.95% of the Fund’s Managed Assets is used, the management fees shown would be higher. Management fees calculated based on management fees earned for the period ended May 31, 2013 divided by average net assets attributable to Common Shareholders for the period ended May 31, 2013. The Adviser has agreed to waive the advisory fees payable with respect to the assets attributable to Common Shares issued pursuant to the Fund’s shelf registration statement (including Common Shares issued pursuant to this Prospectus Supplement) for the first three months after such Common Shares are issued and to waive half the advisory fees payable with respect to the assets attributable to such Common Shares for the subsequent three months. Based upon the Fund’s outstanding Borrowings as of May 31, 2013 of approximately $214 million and the borrowing rate on the facility as of May 31, 2013 of 1.23%. The Fund has entered into a committed facility agreement with BNP Paribas Prime Brokerage, Inc., pursuant to which the Fund may borrow up to $275 million. Other expenses are estimated based upon those incurred during the period ended May 31, 2013. Other expenses do not include expense related to realized or unrealized investment gains or losses. S-4 For the fiscal year ended November 30, 2012, the Fund accrued approximately $35.7 million in net deferred tax expense primarily related to unrealized appreciation on investments. Deferred income tax expense represents an estimate of the Fund’s potential tax expense if it were to recognize the unrealized gains/losses on portfolio assets that occurred during the fiscal year ended November 30, 2012, based on the market value and basis of the Fund’s assets as of November 30, 2012. Example As required by relevant SEC regulations, the following Example illustrates the expenses that you would pay on a $1,000 investment in Common Shares, assuming (1) “Total annual expenses” of 12.97% (including the Fund’s estimate of Deferred Income Tax Expense for the fiscal year ended November 30, 2012) of net assets attributable to Common Shares, (2) the sales load of $2,873,940and estimated offering expenses of $375,000, and (3) a 5% annual return*: 1 Year 3 Years 5 Years 10 Years Total Expenses paid by Common Shareholders(1) * The Example should not be considered a representation of future expenses or returns. Actual expenses may be higher or lower than those assumed. Moreover, the Fund’s actual rate of return may be higher or lower than the hypothetical 5% return shown in the Example. The Example assumes that all dividends and distributions are reinvested at net asset value. S-5 FINANCIAL HIGHLIGHTS The financial highlights table is intended to help you understand the Fund’s financial performance. Except where noted, the information in this table is derived from the Fund’s financial statements audited by Ernst & Young LLP, independent registered public accounting firm for the Fund, whose report on the Fund’s financial statements for the fiscal year ended November 30, 2012, together with the financial statements of the Fund, are included in the Fund’s annual report to shareholders for the fiscal year ended November 30, 2012, and are incorporated by reference into the SAI. For the For the For the For the Six Months Ended Year Ended Year Ended Year Ended Per share operating performance for a share May 31, 2013 November 30, November 30, November 30, outstanding throughout the period (unaudited) Net asset value, beginning of period $ Income from investment operations Net investment loss(a) (b) Net realized and unrealized gain/loss (b) Total from investment operations Common shares’ offering expenses charged to paid-in capital ) ) – ) Distributions to Common Shareholders (c) Return of capital ) Net asset value, end of period $ Market value, end of period $ Total investment return (d) Net asset value % Market value % Ratios and supplemental data Net assets, end of period (thousands) $ Ratios to Average Net Assets applicable to Common Shares: Net operating expense ratio, including fee waivers %(i) % % % Interest expense %(i) % % % Current and deferred tax expense/(benefit) %(i) % % % Total net expense ratio %(i) % % % Gross operating expense ratio, excluding fee waivers %(i) % % % Interest expense %(i) % % % Current and deferred tax expense/(benefit) %(i) % % % Total gross expense ratio %(i) % % % Net investment income/(loss), excluding interest expense and tax expense/benefit )%(i) )% )% )% Net investment income/(loss), including interest expense and tax expense/benefit )%(i) )% )% )% Portfolio Turnover Rate 27
